 
 
I 
108th CONGRESS
2d Session
H. R. 4315 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2004 
Mr. Rehberg introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To prohibit the Secretary of the Army from releasing water from Fort Peck Dam if the water level of Fort Peck Lake is 20 feet or more below the reservoir’s full pool, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fort Peck Lake Protection Act. 
2.FindingsCongress finds the following: 
(1)2004 is the 6th consecutive year of severe drought in the State of Montana. 
(2)The biological and ecological resources at Fort Peck Lake, Montana, are compromised by drought and a lack of water. 
(3)The Secretary of the Army should manage the Missouri River Basin in a way that imparts equal emphasis on each of its uses, including flood control, navigation, recreation, and conservation of fish and wildlife (including threatened and endangered species). 
3.Fort Peck Lake, MontanaThe project for flood control and other purposes, Fort Peck Lake, Montana, authorized by section 9 of the Act entitled An Act authorizing the construction of certain public works on rivers and harbors for flood control, and for other purposes, approved December 22, 1944 (58 Stat. 891), is modified to prohibit the Secretary of the Army from releasing water from Fort Peck Dam if the water level of Fort Peck Lake is 20 feet or more below the reservoir's full pool. If the Secretary does release water from Fort Peck Dam, the outflow from the release may not exceed the volume of water flowing into the lake, as measured in average daily cubic feet per second.   
 
